Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  at line 9, the phrase “a or the” should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 merely re-names the already-recited measuring wire as a “separate wire”.  However the fact that the measuring wire is distinctly claimed implies that it is “separate”.  Therefore claim 8 does not further define the claim on which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces two alternative forms of an “air mass measuring device” (the first being “at least one air mass measuring device” at lines 8-9, and the second being “at least one measuring wire of an air mass measuring device” at lines 9-11, the first and second being distinguished by the alternative limitation “or”).  
Claims 4 and 5 depend from claim 3, and go on to further specify “the measuring device”, and it cannot be determined which of the two alternative air mass measuring devices are being further defined.
Claim 5 further recites “the measuring device of the air mass measuring device”, which lacks antecedent basis.




Claim Interpretation
Claims 2 and 3 further define the “at least one air mass measuring device”.  Claims 2 and 3 therefore further define the first of the two alternative forms of the air mass measuring device.  
Claims 7 and 8 further define “the air mass measuring device”.  Claims 7 and 8 therefore further define the second of the two alternative forms of the air mass measuring device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 (4 and 5 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mudd (US 5,901,741), which discloses:

1. A valve comprising:
a valve housing (40, 42, 44, 86, 214) defining at least one first opening (60) and at least one second opening (65), the valve housing enclosing a valve chamber (the interior space thereof, for example the space inside of 42),
an actuator (52, 56) with a positioning element (52) the positioning element being configured for opening or closing the valve (via 50), and
at least one air mass measuring device (FIG 3) for measuring an air mass flowing through the valve (just as it measures air flow of “gas”) or at least one measuring wire of an air mass measuring device for measuring an air mass flowing through the valve (this is an alternative limitation which is not positively required of the claim).
2. The valve according to claim 1, wherein the at least one air mass measuring device includes at least one measuring wire (90), the measuring wire being arranged at least one of inside the valve housing (part 86 of the valve housing), in the valve chamber, in the first opening, and in the second opening.
3. The valve according to claim 2, wherein the at least one air mass measuring device includes one measuring device (the “sensor circuity” of FIG 11) for measuring physical values of the measuring wire.
4. The valve according to claim 3, wherein the measuring device includes at least one of :
a. a resistance measuring device for measuring a resistance of the measuring wire (see the description of FIG 11 at col. 10 lines 8-39), and/or
b. at least one of a temperature sensor and/or and a temperature measuring device for measuring at least one of a temperature of the measuring wire and an ambient temperature of the measuring wire, and/or
c. a current measuring device for measuring a heating current of the measuring wire, and and/or
d. a power measuring device for measuring an input power of the measuring wire.
5. The valve according to claim 3, 
wherein the measuring device is part of a circuit arrangement (94) to control the valve, 
wherein the circuit arrangement has at least one drive unit to activate the actuator and a control unit to control the drive unit (the “actuator circuitry”, col. 7 line 59 to col. 8 line 3), and
wherein the control unit is configured for processing an output signal of the measuring device of the air mass measuring device (col. 7 line 59 to col. 8 line 3).
6. The valve according to claim 2, wherein the actuator has an SMA element (56, the length of which is changed by heating/cooling).
7. The valve according to claim 6, wherein the SMA element is an SMA wire (56 is described as an “actuator wire”), the SMA wire being the measuring wire or one of the measuring wires of the air mass measuring device (this limitation further defines the alternative second limitation “the air mass measuring device”, and therefore does not result in a positive recitation, where the art is read on the first alternative limitation “at least one air mass measuring device”; see the distinction as set forth in the 112 rejection and claim interpretation sections above).
8. The valve according to claim 6, wherein in addition to the SMA element at least one separate wire (90, 92) is provided, and whereby the separate wire is the measuring wire or one of the measuring wires of the air mass measuring device (this limitation further defines the alternative second limitation “the air mass measuring device”, and therefore does not result in a positive recitation, where the art is read on the first alternative limitation “at least one air mass measuring device”; see the distinction as set forth in the 112 rejections and claim interpretation section above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudd.
Mudd discloses the invention as claimed with exception ti several of the valves of claim 1 being used for controlling air cushions of a seat comfort system.  However seat comfort systems which use similar valves to control air cushions were well-known in the art at the time of filing and it would have been obvious to instead use several of Mudd’s valves to similarly control air cushions of a seat comfort system.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,062,077 and US 5,439,026 disclose conventional mass flow controllers that use temperature sensing wires as part of the fluid flow measuring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/15/22